Citation Nr: 1730667	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-47 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee anterior cruciate ligament (ACL) tear. 

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 in the United States Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2016, the Veteran testified before the undersigned during a hearing in Washington, D.C.  A transcript of the hearing is included in the electronic claims file

In March 2016, the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  Flexion of the left knee is not limited to 30 degrees or worse. 

2.  The left knee disability is not manifested by moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee ACL tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5024-5260 (2016).

2.  The criteria for a rating in excess of 10 percent for instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In the April 2010 rating decision on appeal, the RO awarded service connection for the Veteran's left knee ACL tear, and assigned a 10 percent disability rating under Diagnostic Codes 5024-5260 effective from the date of his July 2009 claim.  The RO subsequently awarded a separate rating for instability of the left knee under Diagnostic Code 5257 in an August 2015 rating decision, also effective from the date of the Veteran's claim.  Entitlement to higher ratings for both of these disabilities were developed for appeal by the RO, certified to the Board, and addressed by the Board at the February 2016 hearing, and both matters will be addressed below. 

In December 2016, the RO awarded a temporary total rating for the Veteran's left knee instability following surgery.  This rating extended from January 8, 2016 to March 1, 2016.  Evidence dated from this time period will not be considered in adjudicating the claim since the Veteran was already receiving the maximum evaluation possible at that time.

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
	
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims (Court) has, however, held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Diagnostic Code 5024, the code for tenosynovitis, rates under DC 5003, the code for degenerative arthritis.  Diagnostic Code 5003 does not allow for a rating in excess of 10 percent unless two or more joints or joint groups are involved, but does provide for ratings based on limitation of motion. There are two applicable diagnostic codes in this regard, DC 5260 for limitation of flexion, and DC 5261 for limitation of extension. 

As for limitation of flexion, VA's rating schedule provides for ratings of 10, 20, or 30 percent where there is limitation of flexion of the leg to 45, 30, or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

As for limitation of extension, the rating schedule provides ratings of 10, 20, 30, 40, and 50 percent for limitation of extension of the leg to 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, a normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability, is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in January 2010, the Veteran reported instability and muscle spasms in the left knee.  He reported feeling like his left knee separated or shifted at times, and was very painful.  He reported episodes of shifting around twice per day.  He reported swelling, stiffness, weakness, and incoordination as well.  He reported he had not worked since 2001 when he was hit by a car and injured his right knee.

On examination, there was full extension and flexion to 130 degrees, with pain at 120 degrees.  There was mild laxity of the left knee.  There was pain on palpation.  There was no joint effusion.  On repetitive motion, the examiner found no decrease in the range of motion due to pain, loss of endurance, fatigue, weakened movement, or incoordination.  The examiner stated it would be speculative to opine on any additional loss of motion that could occur during a flare-up.

On VA examination in December 2011, the Veteran reported flare-ups consisting of sharp pains and swelling in the knee.  He reported increased pain in his right knee, and that he needed a brace and cane to walk.  

On examination, flexion of the left knee was to 90 degrees with pain beginning at 20 degrees.  Extension was to 0 degrees with no pain.  The Veteran could perform repetitive-use testing with 3 repetitions with no change in his range of motion.  Functional loss consisted of less movement than normal and pain.  There was also pain on palpation.  Muscle strength testing was normal.  Anterior, posterior, and medial-lateral stability testing was normal in the left knee.  The examiner found no history of recurrent patellar subluxation or dislocation.  The Veteran did not have any tibial and/or fibular impairments.  He did not have any meniscal conditions or surgical procedures for a meniscal condition.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Assistive devices included a wheelchair, brace, and cane.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran's knee disability impacted his ability to work in that he stopped selling newspapers in 2001 due to knee pain while walking.  The examiner diagnosed an ACL deficiency and degenerative joint disease in the left knee.

In May 2015, the Veteran sought VA treatment for instability.  He reported that his knee shifted and gave out while walking.  He used a cane to walk around his house, and a power scooter when out in the community.  He reported that physical therapy had not helped him.  On examination, there was no instability.  He was asked to walk without his braces, and the provider noted his gait was unsteady but there was no obvious gait deformity and his movements appeared exaggerated from the expected gait pattern.  Flexion was to 110 degrees and extension was to 0 degrees.  Muscle strength testing was 4/5 in the left knee.  There was mild laxity, patellar instability, maltracking, impaired strength, diminished functional mobility, and pain.  The provider noted the Veteran should benefit from physical therapy and that the objective findings did not entirely match functional limitations.

At the February 2016 hearing, the Veteran testified that his knee disability requires the use of an electric scooter, cane, and brace.  He could not walk more than 10 feet without pain and instability.  Pain limited his ability to sleep.  He testified that his surgery had not helped, and the pain and instability were worse than before the procedure.

On VA examination in August 2016, the Veteran reported pain, stiffness, and buckling of the knee.  His knee had been surgically repaired with a meniscectomy in 2016.  He denied having flare-ups.  He reported functional loss consisting of decreased mobility and pain.  He stated he was not working because he was disabled.

On examination, flexion was to 120 degrees and extension was to 0 degrees.  The Veteran could perform repetitive use testing with at least three repetitions and no additional functional loss.  There was pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation.  There was crepitus.  Muscle strength testing was normal.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was no recurrent effusion.  Anterior, posterior, medial, and lateral instability testing was normal.  The Veteran did not have a tibial and/or fibular impairment.  He had a meniscus condition manifested by frequent episodes of joint pain.  He used a wheelchair when outside the home, and a brace and cane.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The knee disability impacted employment in that it caused decreased mobility and pain.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner diagnosed a left meniscal tear, an ACL tear, and joint osteoarthritis and stated that the severity of the disability was speculative.

The examiner also documented a knee scar measuring 2 centimeters x 1 centimeter.  It was not unstable or painful, and did not have a total area equal to or greater than 39 square centimeters (6 square inches).  It did not affect joint motion, and was linear and superficial.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claims for higher ratings for the ACL tear and instability.  As for the 10 percent rating based on limitation of flexion, the record throughout the appeal does not indicate that flexion has been limited to 30 degrees, as is required for the next higher rating.  The Board recognizes that on VA examination in December 2011, there was pain in flexion beginning at 20 degrees.  The Board does not find that a higher rating can be awarded on this basis, however, as it is inconsistent with the remainder of the evidence.  Flexion was to 130 degrees with pain at 120 degrees in January 2010, to 110 degrees in May 2015, and to 120 degrees in August 2016.

As for the 10 percent rating based on recurrent subluxation or instability, the record throughout the appeal does not indicate moderate subluxation or instability as is required for the next higher rating.  The January 2010 examiner and May 2015 provider specifically found "mild" laxity.  Stability testing was normal in all parameters on VA examination in December 2011 and August 2016.  The Board does not find that this indicates a "moderate" level of instability of the left knee.
 
With regard to the DeLuca factors, the Board acknowledges the ample evidence of the Veteran's pain and functional limitations.  However, the January 2010 examiner found that on repetitive motion, there was no decrease in the range of motion due to pain, loss of endurance, fatigue, weakened movement, or incoordination.  The December 2011 examiner found the Veteran could perform repetitive-use testing with 3 repetitions with no change in his range of motion.  The August 2016 examiner found the Veteran could perform repetitive use testing with at least three repetitions and no additional functional loss.  The Veteran's limited mobility has been shown to be due, in part, to his non-service connected right knee disability.  The Board thus finds insufficient evidence to support a finding that his pain is so disabling as to actually or effectively limit knee motion to such an extent as to warrant the assignment of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

No other diagnostic code provides a basis for the assignment of higher or separate ratings.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  Taking the remaining diagnostic codes in chronological order, as ankylosis has not been shown at any point; a rating under DC 5256 is not warranted.  The Board has considered the possibility of separate ratings under DC 5258 or DC 5259 as the August 2016 examination report documented a meniscal condition.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  Here, as the Veteran's primary manifestation relating to his meniscus conditions is pain and limited motion, the Board finds this symptomatology overlaps with that contemplated by his already service-connected disabilities and ratings under DC 5258 and 5259 are not warranted.  As extension was normal throughout the appeal, a separate rating is not warranted under DC 5261.  As there has been no indication of malunion or nonunion of the tibia or fibula, or genu recurvatum, DCs 5262 and 5263, respectively, are not applicable.

The Board also finds the criteria for a compensable rating for the Veteran's scar are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is not painful or unstable, and has no disabling effects.  

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  In assessing the severity of the Veteran's left knee disability, the Board has considered the Veteran's own assertions, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The Veteran's statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than those presently assigned.

The Board has also considered Correia v. McDonald, 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board finds that the VA examination reports of record contain sufficient findings under Correia.  The right knee is not undamaged, and VA examiners provided range of motion measurements for both knees.  To the extent that each of the examination reports do not contain specific and separate findings in weight bearing and non-weight bearing status, pain in weight-bearing was considered by examiners as each made findings and observations concerning the Veteran's gait.  The record does not indicate that pain in weight-bearing status has caused any additional loss of motion, and since pain while bearing weight is presumably more severe than while not bearing weight, the same may be said for non-weight bearing status.  To the extent the VA examination reports do not contain specific and separate findings in active and passive motion, each examination report indicates that the Veteran moved his knee on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result; if the Veteran was able to move his knee himself to a particular degree, the knee would be capable of the same movement by the examiner.  

Finally, the Board considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  He has not reported, and no VA examiner has found, that he is wholly unable to secure or follow a substantially gainful employment due to his left knee limitation of flexion or instability.  Further, the lay and medical evidence indicates that a non-service connected right knee disability impacts employment.  As such, Rice is inapplicable.

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against higher ratings for the Veteran's left knee disabilities.  The preponderance of the evidence is also against the assignment of any further separate ratings for the left knee disabilities.  In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application. 

In reaching these decisions, the Board considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating in excess of 10 percent for a left knee ACL tear is denied. 

An initial disability rating in excess of 10 percent for left knee instability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


